 

Exhibit 10.1

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (“Sublease”) is made as of the 10th day of October,
2014, by and between Pathway Genomics Corporation, a Delaware corporation
(“Sublandlord”), and Fabrus, Inc., a wholly-owned subsidiary of Senesco
Technologies, Inc., a Delaware corporation (“Subtenant”).

 

RECITALS

 

This Sublease is made with regard to the following facts:

 

A.           Sublandlord is the assignee tenant under the Lease dated December
1, 2003, as amended by the Assignment and First Amendment to Lease Agreement
dated November 1, 2008, the Second Amendment to Lease dated April 14, 2011, and
as further amended or assigned (collectively the “Master Lease”) with Alexandria
Real Estate Equities as the successor landlord (the “Master Landlord”). A copy
of that Master Lease (including amendments) is attached to this Sublease and
marked as Exhibit A. Under the Master Lease, Sublandlord leases a one-story
building containing approximately 10,571 square feet of Rentable Area (as
defined in the Master Lease) of office and laboratory space located at 4045
Sorrento Valley Blvd., San Diego, California 92121 (the “Premises”).

 

B.           Subtenant desires to sublease from Sublandlord the entire Premises,
which Premises is more particularly described in Exhibit B attached to this
Sublease. Sublandlord has agreed to sublease the Premises to Subtenant on the
terms, covenants and conditions stated in this Sublease.

 

C.           Capitalized terms used herein which are not expressly defined in
this Sublease shall have the meanings given in the Master Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Sublease, and for valuable consideration, the receipt and sufficiency of which
are acknowledged by the parties, the parties agree as follows:

 

1.          Sublease. Sublandlord subleases to Subtenant and Subtenant subleases
from Sublandlord the Premises, subject to the terms, covenants, and conditions
contained in this Sublease. Sublandlord and Subtenant agree that the Premises
contain 10,571 square feet of Rentable Area.

 

2.          Term and Possession.

 

2.1           Term. Subject to the condition set forth in Section 13.6 below,
the terms and provisions of this Sublease shall be effective between Sublandlord
and Subtenant as of the date of this Sublease. The term of this Sublease will
commence on October 10, 2014, and will expire, unless sooner terminated as
provided in the Master Lease, on October 31, 2016. In no event shall the
expiration date of the Sublease exceed the Term Expiration Date of the Master
Lease.

 

1

 

 

2.2           Possession. Sublandlord will deliver possession of the Premises to
Subtenant no later than the date set forth in Section 2.1 above. Sublandlord may
allow Subtenant early possession of the Premises conditioned upon the Premises
being available for such possession prior to the commencement date set forth in
Section 2.1. Any grant of early possession only conveys a non-exclusive right to
occupy the Premises. If Subtenant totally or partially occupies the Premises
prior to the commencement date, the obligation to pay Basic Rent shall be abated
for the period of such early possession. All other terms of this Sublease
(including but not limited to the obligations to pay Additional Rent and obtain
insurance) shall, however, be in effect during such period. Any such early
possession shall not affect the expiration date of the term hereof. Sublandlord
shall not be required to tender possession of the Premises to Subtenant until
Subtenant complies with its obligation to provide evidence of insurance. Pending
delivery of such evidence, Subtenant shall be required to perform all of its
obligations under this Sublease from and after the date set forth in Section
2.1, including the payment of Basic Rent and Additional Rent, notwithstanding
Sublandlord's election to withhold possession pending receipt of such evidence
of insurance. Further, if Subtenant is required by this Sublease to perform any
other conditions prior to or concurrent with the commencement date, the
commencement date shall occur but Sublandlord may elect to withhold possession
until such conditions are satisfied.

 

3.          Basic Rent. Subtenant will pay Basic Rent during the term of this
Sublease in the initial amount of $22,728.00 per month, payable monthly in
advance on the first day of each month. Basic Rent will be abated to the amount
of $0.00 for months two (2) through six (6) of the term; however, Additional
Rent shall not be abated. The monthly Basic Rent will be increased by 3% on each
anniversary of the commencement date stated in Section 2.1 above. Furthermore,
in the event that the term of this Sublease begins or ends on a date that is not
the first day of a month, Basic Rent will be prorated as of that date.
Concurrent with Subtenant’s execution of this Sublease, Subtenant will deliver
to Sublandlord the following:

 

First monthly Basic Rent:  $15,396.39  Security Deposit:  $30,000.00  Estimated
Operating Expense      for October 2014:  $5,800.00         Total:  $58,528.00 

 

The Security Deposit will be held by Sublandlord under the terms of Section 5.8
of the Master Lease.

 

4.          Additional Rent. Subtenant acknowledges that pursuant to the terms
of the Master Lease, Sublandlord is obligated to pay as Additional Rent a share
of Operating Expenses and other amounts due to the Master Landlord by
Sublandlord pursuant to the Master Lease. Subtenant agrees that in addition to
the Basic Rent due under Section 3 above, Subtenant shall pay to Sublandlord as
Additional Rent 100% of all amounts of Additional Rent Sublandlord is obligated
to pay Master Landlord pursuant to the Master Lease other than Additional Rent
payable under the Master Lease that arises from Sublandlord's Default under the
Master Lease or any other failure by Sublandlord to comply with the agreements,
terms, covenants and conditions of the Master Lease. Subtenant shall pay such
Additional Rent to Sublandlord at least five days prior to the date Sublandlord
must pay such Additional Rent to Master Landlord pursuant to the terms of the
Master Lease. Subtenant’s obligation to pay Additional Rent hereunder shall be
subject to adjustment as provided in the Master Lease.

 

2

 

 

5.          Use. Subtenant agrees to use the Premises in accordance with the
provisions of the Master Lease and this Sublease, and for no other purpose.

 

6.          Master Lease. Subject to Section 7.1 below, as applied to this
Sublease, the words “Landlord” and “Tenant” in the Master Lease will be deemed
to refer to Sublandlord and Subtenant, respectively, under this Sublease.

 

Except as otherwise expressly provided in Section 8 of this Sublease, the
covenants, agreements, provisions, and conditions of the Master Lease are made a
part of, and incorporated into, this Sublease as if recited in full in this
Sublease.

 

Subject to Section 7.1 below, the rights and obligations of the “Landlord” and
the “Tenant” under the Master Lease will be deemed the rights and obligations of
Sublandlord and Subtenant, respectively, under this Sublease, and will inure to
the benefit of, and be binding on, Sublandlord and Subtenant, respectively. As
between the parties to this Sublease only, in the event of a conflict between
the terms of the Master Lease and the terms of this Sublease, the terms of this
Sublease will control, except to the extent that adherence to a conflicting
provision of this Sublease would (a) constitute a breach of the Master Lease,
(b) require Sublandlord to take some action, provide a benefit, or refrain from
taking action in violation of, or not provided by, the Master Lease, or (c) that
would result in Subtenant paying to Sublandlord less than 100% of all Additional
Rent Sublandlord is required to pay to Master Landlord under the Master Lease.

 

7.          Performance by Sublandlord; Status of Master Lease.

 

7.1.          Sublandlord’s Performance Conditioned on Master Landlord’s
Performance. Subtenant recognizes that Sublandlord is not in a position to
render any of the services or to perform any of the obligations required of
Master Landlord by the terms of the Master Lease. Therefore, despite anything to
the contrary in this Sublease and the Master Lease, Subtenant agrees that
performance by Sublandlord of its obligations under this Sublease is conditioned
on performance by the Master Landlord of its corresponding obligations under the
Master Lease, and Sublandlord will not be liable to Subtenant for any default of
the Master Landlord under the Master Lease.

 

Subtenant will not have any claim against Sublandlord based on the Master
Landlord’s failure or refusal to comply with any of the provisions of the Master
Lease unless that failure or refusal is a result of Sublandlord’s act or failure
to act. Despite the Master Landlord’s failure or refusal to comply with any of
those provisions of the Master Lease, this Sublease will remain in full force
and effect and Subtenant will pay the Basic Rent and Additional Rent and all
other charges provided for in this Sublease without any abatement, deduction or
setoff. Except as expressly provided in this Sublease, Subtenant agrees to be
subject to, and bound by, all of the covenants, agreements, terms, provisions,
and conditions of the Master Lease, as though Subtenant was the Tenant under the
Master Lease.

 

3

 

 

7.2.          Obtaining Master Landlord’s Consent. Whenever the consent of the
Master Landlord is required under the Master Lease, and whenever the Master
Landlord fails to perform its obligations under the Master Lease, Sublandlord
agrees to use its reasonable, good faith efforts to obtain, at Subtenant’s sole
cost and expense, that consent or performance on behalf of Subtenant.

 

7.3.          No Existing Defaults. Sublandlord represents and warrants to
Subtenant that the Master Lease is in full force and effect, and Sublandlord has
neither given nor received a notice of default under the Master Lease.

 

7.4.          Preservation of Master Lease. Sublandlord agrees not to terminate
the Master Lease voluntarily, or modify the Master Lease in a manner that
adversely affects Subtenant’s rights under this Sublease. Subtenant and
Sublandlord will each refrain from any act or omission that would result in the
failure or breach of any of the covenants, provisions, or conditions of the
Master Lease on the part of the Tenant under the Master Lease.

 

8.          Variations From Master Lease. As between Sublandlord and Subtenant,
the terms and conditions of the Master Lease are modified as stated below in
this Section 8:

 

8.1.          Basic Rent; Term; Security Deposit. Despite anything to the
contrary stated in the Master Lease, the term of this Sublease, Basic Rent
payable under this Sublease, and the amount of the Security Deposit required of
the Subtenant are as stated in Sections 2 and 3 above.

 

8.2.          Brokers. The parties to this Sublease warrant to each other that
neither party dealt with any broker or finder in connection with the
consummation of this Sublease other than Cassidy Turley and Cushman & Wakefield
(“Brokers”) and each party agrees to protect, defend, indemnify and hold the
other party harmless from and against any and all claims or liabilities for
brokerage commissions or finder’s fees arising out of that party’s acts in
connection with this Sublease to anyone other than Brokers. The provisions of
this Section 8.2 will survive the expiration or earlier termination of this
Sublease. A commission of 6.5% of the total Basic Rent payable for the original
term of this Sublease will be paid to Brokers (2.5% to Cassidy Turley and 4.0%
to Cushman & Wakefield) by Sublandlord 50% upon execution and delivery of this
Sublease and all required monetary amounts by both parties and 50% upon
Subtenant taking possession of the Premises.

 

4

 

 

8.3.          Insurance and Condemnation Proceeds. Subtenant will comply with
all insurance requirements set forth in the Master Lease, and shall provide
Sublandlord evidence of such insurance prior to taking possession of the
Premises. Additionally, and despite anything contained in the Master Lease to
the contrary, as between Sublandlord and Subtenant only, in the event of damage
to or condemnation of the Premises, all insurance proceeds or condemnation
awards received by Sublandlord under the Master Lease will be deemed to be the
property of Sublandlord, and Sublandlord will have no obligation to rebuild or
restore the Premises.

 

8.4.          Notices. Any notice that may or must be given by either party
under this Sublease will be delivered (i) personally, (ii) by certified mail,
return receipt requested, or (iii) by a nationally recognized overnight courier,
addressed to the party to whom it is intended. Any notice given to Sublandlord
or Subtenant shall be sent to the respective address set forth on the signature
page below, or to such other address as that party may designate for service of
notice by a notice given in accordance with the provisions of this Section 8.4.
A notice sent pursuant to the terms of this Section 8.4 shall be deemed
delivered (A) upon receipt, if delivered personally, (B) three (3) business days
after deposit into the United States mail, or (C) the day following deposit with
a nationally recognized overnight courier.

 

8.5.          Amounts Payable. All amounts payable under this Sublease by
Subtenant are payable directly to Sublandlord.

 

8.6.          Condition of Premises; Furniture and Equipment; Disability Access;
Energy Use Disclosure.

 

8.6.1.          “As-Is.” Sublandlord will deliver the Premises to Subtenant in
its current “as is” condition without any representations or warranties by
Sublandlord as to condition, suitability, zoning, or compliance with building or
disability access codes. Subtenant acknowledges that: (a) it has been given an
opportunity to inspect and measure the Premises, (b) it has been advised by
Sublandlord and/or Brokers to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
applicable building codes and disability access laws such as the Americans with
Disabilities Act), and their suitability for Subtenant's intended use, (c)
Subtenant has made such investigation as it deems necessary with reference to
such matters and assumes all responsibility therefor as the same relate to its
occupancy of the Premises, (d) Subtenant is not relying on any representation as
to the size of the Premises made by Brokers or Sublandlord, (e) the square
footage of the Premises was not material to Subtenant's decision to sublease the
Premises and pay the rent stated herein, and (f) neither Sublandlord,
Sublandlord's agents, nor Brokers have made any oral or written representations
or warranties with respect to said matters other than as set forth in this
Sublease.

 

8.6.2.          Furniture and Equipment. Sublandlord and Subtenant agree that
the Premises contain the furniture and equipment listed on Exhibit C to this
Sublease (the “Furniture and Equipment”). Subtenant will not remove any of the
Furniture and Equipment from the Premises during the term of this Sublease.
Provided that Subtenant faithfully performs all of its obligations under this
Sublease, at the expiration of the term set forth in Section 2 above, title to
the Furniture and Equipment shall pass to Subtenant upon payment to Sublandlord
of consideration in the amount of $1.00.

 

5

 

 

8.6.3.          Disability Access Laws. The Premises have not undergone an
inspection by a Certified Access Specialist (CASp). Since compliance with the
Americans with Disabilities Act and similar laws and regulations (“Disability
Access Laws”) is dependent upon Subtenant’s specific use of the Premises,
Sublandlord makes no warranty or representation as to whether or not the
Premises complies with Disability Access Laws. In the event that, as a result of
Subtenant's use, or intended use, of the Premises, the Disability Access Laws
require modifications or the construction or installation of improvements in or
to the Premises, Project and/or Common Areas, the parties agree that such
modifications, construction or improvements shall be made at Subtenant's
expense. In no event shall subtenant be responsible to cure existing Disability
Access Law violations, unless triggered by any Subtenant modifications or
construction activities other than the planned installation of an autoclave,
steam dishwasher, generator and reception lighting. In the event that
Subtenant’s installation of an autoclave, steam dishwasher, generator and/or
reception lighting triggers an obligation to cure existing Disability Access Law
violations, and if the cost to execute such cure is more than $20,000.00, then
Subtenant shall be responsible for the costs over $20,000.

 

8.6.4.          Energy Disclosures. Subtenant waives any remedies it may have
for Sublandlord’s failure to comply with the energy usage disclosure
requirements of AB 1103.

 

8.7           Maintenance. Subtenant acknowledges and agrees that it will be
solely responsible for all maintenance obligations of “Tenant” under the Master
Lease, and Subtenant covenants with Sublandlord that Subtenant will employ
sufficient and qualified facilities personnel to maintain the Premises as
required under the Master Lease.

 

9.          Indemnity. Subtenant agrees to protect, defend, indemnify, and hold
Sublandlord harmless from and against any and all liabilities, claims, expenses,
losses and damages (including reasonable attorney fees and costs), that may at
any time be asserted against Sublandlord by (a) the Master Landlord for failure
of Subtenant to perform any of the covenants, agreements, terms, provisions, or
conditions contained in the Master Lease that Subtenant is obligated to perform
under the provisions of this Sublease; or (b) any person as a result of
Subtenant’s use or occupancy of the Premises, except to the extent any of the
foregoing is caused by the negligence or willful misconduct of Sublandlord.
Sublandlord agrees to protect, defend, indemnify, and hold Subtenant harmless
from and against any and all liabilities, claims, expenses, losses and damages
(including reasonable attorney fees and costs), that may at any time be asserted
against Subtenant due to Sublandlord's failure to perform any of the covenants,
agreements, terms, provisions, or conditions contained in this Sublease. The
provisions of this Section 9 will survive the expiration or earlier termination
of the Master Lease or this Sublease.

 

6

 

 

10.         Cancellation of Master Lease. In the event the Master Lease is
canceled or terminated for any reason, or involuntarily surrendered by operation
of law before the expiration date of this Sublease, Subtenant agrees, at the
sole option of the Master Landlord, to attorn to the Master Landlord for the
balance of the term of this Sublease and on the then executory terms of this
Sublease.

 

That attornment will be evidenced by an agreement in form and substance
reasonably acceptable to the Master Landlord and Subtenant. Subtenant agrees to
execute and deliver such an agreement at any time within ten (10) business days
after request by the Master Landlord. Subtenant waives the provisions of any law
now or later in effect that may provide Subtenant any right to terminate this
Sublease or to surrender possession of the Premises in the event any proceeding
is brought by the Master Landlord to terminate the Master Lease.

 

11.         Estoppel Certificates. Each party to this Sublease will, from time
to time as requested by the other party, on not less than ten (10) days prior
written notice, execute, acknowledge, and deliver to the other party a statement
in writing certifying that this Sublease is unmodified and in full force and
effect (or if there have been modifications that this Sublease is in full force
and effect as modified and stating the modifications). That statement will
certify the dates to which Basic Rent, Additional Rent, and any other charges
have been paid. That statement will also state whether, to the knowledge of the
person signing the certificate, the other party is in default beyond any
applicable grace period provided in this Sublease in the performance of any of
its obligations under this Sublease. If the other party is in default beyond any
applicable grace period, the statement will specify each default of which the
signer then has knowledge. It is intended that this statement may be relied on
by others with whom the party requesting that certificate may be dealing.

 

12.         Assignment or Subleasing. Subject to the rights of the Master
Landlord and the restrictions contained in the Master Lease in connection with a
Transfer, Subtenant is not entitled to assign this Sublease or to sublet all or
any portion of the Premises without the prior written consent of Sublandlord.
That consent may be withheld by Sublandlord in its sole discretion.

 

13.         General Provisions.

 

13.1.          Severability. If any provision of this Sublease or the
application of any provision of this Sublease to any person or circumstance is,
to any extent, held to be invalid or unenforceable, the remainder of this
Sublease or the application of that provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be
affected, and each provision of this Sublease will be valid and be enforced to
the fullest extent permitted by law.

 

13.2.          Entire Agreement; Waiver. This Sublease constitutes the final,
complete and exclusive statement between the parties to this Sublease pertaining
to the Premises, supersedes all prior and contemporaneous understandings or
agreements of the parties, and is binding on and inures to the benefit of their
respective heirs, representatives, successors, and assigns. No party has been
induced to enter into this Sublease by, nor is any party relying on, any
representation or warranty outside those expressly set forth in this Sublease.
Any agreement made after the date of this Sublease is ineffective to modify,
waive, release, terminate, or effect an abandonment of this Sublease, in whole
or in part, unless that agreement is in writing, is signed by the parties to
this Sublease, and specifically states that that agreement modifies this
Sublease.

 

7

 

 

13.3.          Captions. Captions to the sections in this Sublease are included
for convenience only and do not modify any of the terms of this Sublease.

 

13.4.          Further Assurances. Each party to this Sublease will at its own
cost and expense execute and deliver such further documents and instruments and
will take such other actions as may be reasonably required or appropriate to
evidence or carry out the intent and purposes of this Sublease.

 

13.5.          Governing Law and Attorney’s Fees. This Sublease will be governed
by and in all respects construed in accordance with the laws of the State of
California. In the event of a legal proceeding due to a breach of this Sublease,
or to enforce or interpret this Sublease, the prevailing party shall be entitled
to an award of reasonable attorney’s fees, expert fees, and other costs incurred
in such legal proceeding.

 

13.6.          Consent of Landlord. The Master Landlord’s written consent to
this Sublease in accordance with the terms of the Master Lease is a condition
subsequent to the validity of this Sublease. If the Master Landlord’s consent
has not been obtained and a copy of that consent delivered to Subtenant by the
fifteenth (15th) day following the date of this Sublease, Subtenant shall
thereafter have the ongoing right, subject to the terms of this Section 13.6, to
terminate this Sublease pursuant to a notice (the “Termination Notice”) so
stating delivered to Sublandlord. If Sublandlord fails to deliver to Subtenant
the consent of Master Landlord to this Sublease within ten (10) days following
receipt of the Termination Notice (the “Termination Date”), this Sublease shall
automatically terminate and the parties shall be released from any further
obligations under this Sublease. If, however, Sublandlord delivers to Subtenant
the consent of Master Landlord on or before the Termination Date, the condition
subsequent set forth in this Section 13.6 shall be satisfied and this Sublease
shall continue in full force and effect. Master Landlord’s signature below
constitutes consent to this Sublease and agreement with the terms of this
Sublease.

 

[CONTINUED ONTO NEXT PAGE]

 

8

 

 

13.7.          Capitalized Terms. All terms spelled with initial capital letters
in this Sublease that are not expressly defined in this Sublease will have the
respective meanings given such terms in the Master Lease.

 

The parties have executed this Sublease as of the date specified above.

 



“Sublandlord” Pathway Genomics Corporation   A Delaware Corporation       /s/
James Plante           James Plante     Print Name     President & CEO     Title
      “Subtenant” Fabrus, Inc., a wholly-owned   subsidiary of Senesco
Technologies, Inc.   A Delaware Corporation       /s/ James Graziano          
James Graziano     Print Name     Chief Technology Officer     Title  

 

MASTER LANDLORD’S CONSENT

 

Master Landlord hereby consents to this Sublease pursuant to Section 13.6 above.

 



  Alexandria Real Estate Equities       /s/ Gary Dean           Gary Dean    
Print Name     Vice President     Title  

 



9

 

 

EXHIBIT A

 

Master Lease

 

 

 

 

EXHIBIT B

Legal Description of Premises

 

 

 

 

EXHIBIT C

List of Furniture and Equipment

 

 

 

